      Case 4:20-cv-03905 Document 1 Filed on 11/17/20 in TXSD Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

JERRI MESTER,                                      §
                                                   §
             Plaintiff                             §
                                                   §
v.                                                 §                C. A. 4:20-cv-039005
                                                   §                     (JURY)
TARGET CORPORATION,                                §
                                                   §
            Defendant                              §
                                                   §

                                     NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendant Target Corporation, (“Target”) hereby files this Notice of Removal pursuant to

28 U.S.C. §§ 1332, 1441, and 1446, removing the above-captioned case to the United States

District Court for the Southern District of Texas, Houston Division. The grounds for removal

are as follows:

                                           I. Introduction

       1.         Plaintiff Jerri Mester (“Plaintiff” or “Mester”), at the time this action was

commenced, was, and still is, a resident and a citizen of Texas.

       2.         Target, at the time this action was commenced, was, and still is, a resident and a

citizen of Minnesota.

       3.         Plaintiff claims that on or about August 3, 2019, she was shopping in the Target

store, located at 300 Meyerland Plaza Mall, Houston, Harris County, Texas, and “was struck by a

large, colorful object, which protruded from Defendant's shelf.” Plaintiff’s Original Petition at

para. 6. Plaintiff contends that she suffered severe injuries as a result of same. Id.




                                                  1
      Case 4:20-cv-03905 Document 1 Filed on 11/17/20 in TXSD Page 2 of 4




       4.      On or about October 19, 2020, Plaintiff commenced a lawsuit in the 55th Judicial

District Court of Harris County, Texas, Cause No. 2020-66768, styled Jerri Mester v. Target

Corporation. Id. at p. 1.

       5.      Plaintiff avers, inter alia, that Target was negligent in failing to maintain the area

in question. Id. at p. 2. Consequently, Plaintiff seeks to recover damages for negligence. Id.

                                    II. Grounds for Removal

A.     Complete Diversity of Citizenship Exists Between the Parties and the Amount in

       Controversy Exceeds $75,000.00.

       6.      Plaintiff is a citizen and a resident of Texas. Target is a citizen and a resident of

Minnesota. Thus, the parties are completely diverse. See 28 U.S.C. § 1332(a).

       7.      Plaintiff is seeking in excess damages in excess of $75,000.00. In particular,

Plaintiff’s petition seeks “monetary relief over one hundred thousand dollars but not more than

$1,000,000”. See Plaintiff’s Original Petition at para. 3. Therefore, the amount in controversy

exceeds $75,000.00.

B.     Venue is Proper in This Division and in This District.

       8.      Plaintiff filed this action in Harris County, Texas. The Houston Division of the

Southern District of Texas encompasses Harris County, Texas. Thus, this district and division

embrace the place where the state court action is pending. See 28 U.S.C. §1441(a).

                            III. Procedural Requirements for Removal

       9.      This Notice of Removal is filed within thirty days of the date on which Defendant

received the summons and complaint. Thus, this Notice of Removal is timely. See 28 U.S.C. §

1446(b).




                                                 2
       Case 4:20-cv-03905 Document 1 Filed on 11/17/20 in TXSD Page 3 of 4




       10. Copies of all processes, pleadings, and orders have been filed separately with this

Court. See 28 U.S.C. § 1446(a).

       11.     Pursuant to Local Rule 81 of the Southern District of Texas, the following

documents are attached to this Notice of Removal: copy of all processes, attached hereto as

Exhibit “A”; all pleadings and orders signed by the Judge attached hereto as Exhibit “B”; an

Index of Matters Being Filed, attached hereto as Exhibit “C”; and a list of all Counsel of Record,

including addresses, telephone numbers and parties represented is attached hereto as Exhibit

“D”.

       12.     A copy of this Notice of Removal will be filed with the Harris County District

Clerk’s office promptly and will be served on Plaintiff promptly. See 28 U.S.C. § 1446(d); see

also Nixon v. Wheatley, 368 F. Supp. 2d 635, 640 (E.D. Tex. 2005) (Crone, J).

       13.     The filing fee has been paid to the Clerk.

                                           IV. Prayer

       14.     WHEREFORE, PREMISES CONSIDERED, Defendant Target Corporation prays

that the above-styled action now pending in the 55th Judicial District Court of Harris County,

Texas be removed there from to this Honorable Court.

       15.     This Notice of Removal is filed subject to and without waiver of any defenses or

objections to Plaintiff’s Original Petition as allowed by the Federal Rules of Civil Procedure or

by any applicable law.

                                             Respectfully submitted,


                                             GERMER PLLC

                                             By: __/s/ Valerie Ly w/ permission
                                                    Troy A. Williams
                                                    State Bar No. 00788678



                                                 3
      Case 4:20-cv-03905 Document 1 Filed on 11/17/20 in TXSD Page 4 of 4




                                                   Federal I.D. No. 19043
                                                   America Tower
                                                   2929 Allen Parkway, Suite 2900
                                                   Houston, Texas 77019
                                                   Telephone: (713) 650-1313
                                                   Facsimile: (713) 739-7420
                                                   Email: twilliams@germer.com

                                           LEAD ATTORNEY FOR DEFENDANT
                                           TARGET CORPORATION
OF COUNSEL:
Valerie L. Ly
State Bar No. 24053692
Federal I.D. No. 2387134
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
Telephone: (713) 650-1313
Facsimile: (713) 739-7420
Email: vly@germer.com


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been duly
sent via CM/ECF on November 17, 2020 to all counsel of record, as follows:

       lkeating@ktnglaw.com
       Landon S. Keating
       Keating Law Firm
       15825 S. H. 249, Suite 35
       Houston, Texas 77086
       Attorney for Plaintiff

                                                   /s/ Valerie Ly
                                                   Valerie Ly




                                              4
